Order entered October 1, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00935-CR
                                        No. 05-19-00936-CR

                              CHRISTIN LEE GORBY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F19-00375-T & F18-29750-T

                                              ORDER
       Before the Court is appellant’s September 27, 2019 motion “Providing Notice of

Applicability” of appellate rule 35.2(b), asking the Court to give the court reporter the time set

out in that rule to file the reporter’s record. Specifically, appellant states he filed (and the clerk’s

record contains a copy of) a timely motion for new trial filed on August 21, 2019, which would

make the reporter’s record due by November 25, 2019. See TEX. R. APP. P. 4.1, 35.2(b).

       We GRANT appellant’s motion to the extent we DIRECT the Clerk of the Court to

correct the due date on the Texas Appellate Management and eFiling System (TAMES) for the

reporter’s record to November 25, 2019. See TEX. R. APP. P. 4.1, 35.2(b).

                                                         /s/    LANA MYERS
                                                                JUSTICE